Citation Nr: 1739895	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-00 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether an overpayment of VA disability compensation in the amount of $15,253.00, based on removal of former spouse P. H. as a dependent, is valid. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from July 1968 to August 1972. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 determination issued by a VA Regional Office (RO). 

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed, to include a transcript of the November 2016 Board hearing presided over by the undersigned Veterans Law Judge.  


FINDINGS OF FACT

1.  For the period effective from January 1, 1979 to April 1, 2002, VA paid the Veteran VA disability benefits on a monthly basis, and these monthly payments were calculated based on a finding that the Veteran had one dependent spouse, P. H., during this period; however, the Veteran and P. H. divorced in 1978, the Veteran married W. S. in April 1987, and the Veteran did not notify VA of her marriage to W. S. or provide the requisite information regarding her marriage to W. S. until March 2002; VA added W. S. as a dependent effective March 1, 2002; the Veteran was not entitled to the additional benefits provided for P. H. during the period from January 1, 1979 to April 1, 2002; and, during the period from January 1, 1979 to April 1, 2002, the Veteran was overpaid in the amount of $15,253.00.  

2.  The evidence shows that the Veteran had been recurrently notified as to the requirement to promptly notify a RO regarding any changes to the status of her dependents, the Veteran had notice that failure to promptly notify an RO as to the same would result in an overpayment, and the Veteran had actual knowledge that her receipt of monthly payments based on her having a dependent spouse after her divorce from P. H. were erroneous; but, the Veteran failed to promptly notify an RO as to her divorce with P. H.; therefore, VA's monthly payments of disability compensation at the additional rate provided for a dependent spouse P. H. was not a result of sole VA administrative error.


CONCLUSION OF LAW

An overpayment of VA disability compensation in the amount of $15,253.00, based on removal of former spouse P. H. as a dependent, is valid.  38 U.S.C.A. §§ 315 (West 1978), 1114, 1115, 5112 (West 2014); 38 C.F.R. §§ 3.31, 3.204, 3.213, 3.217, 3.500(b), 3.660 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The duties to notify and assist are inapplicable to matters of pure statutory interpretation such the issue pertaining to the validity of the debt itself in this case.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  

The Veteran contends that an overpayment of VA disability compensation in the amount of $15,253.00, based on removal of former spouse P. H. as a dependent, was not properly created (and thus is invalid).  She contends that she provided timely notice to the VA Hospital Administration as to her divorce from P. H.  She also contends that she was provided inadequate notice as to her duty to report changes in dependent's status.  She also contends that the overpayment should be calculated based upon the time period from the date of her divorce from P. H. until the date on which she married her current spouse W. S., instead of upon the time period from the date of her divorce until the date on which W. S. was added as her dependent.  

For a determination that an overpayment was not properly created, and is therefore invalid, it must be established that the claimant was either legally entitled to the benefits in question or, if the claimant was not legally entitled, then it must be shown that VA was solely responsible for the claimant being erroneously paid benefits. Administrative errors include all administrative decisions of entitlement, whether based upon mistake of fact, misunderstanding of controlling regulations or instructions, or misapplication of law.  VAOPGPREC 2-90 (July 17, 1989), 55 Fed. Reg. 27757  (1990).  Sole administrative error connotes that the claimant neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the claimant's actions nor his or her failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C.A. § 5112(b) (9), (10)  (West 2014); 38 C.F.R. § 3.500(b)(2) (2016); Jordan v. Brown, 10 Vet. App. 171 (1997) (sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).  Thus, a finding of sole administrative error requires not only error on the part of VA, but that the beneficiary is unaware that the payments are erroneous.

Applicable regulations pertaining to compensation benefits provide that it is the responsibility of the recipient of VA compensation benefits to notify VA of all circumstances which will affect entitlement to receive the rate of the benefit being paid.  Thus, the recipient of VA benefits must notify VA when she acquires knowledge that income, marital status, or dependency status will change or other circumstances which would affect her entitlement to receive, or the rate of, the benefit being paid.  38 C.F.R. § 3.660(a)(1).  Where the dependency of another person ceased on or after October 1, 1982, due to marriage annulment, divorce or death, the reduction or discontinuance shall be effective the last day of the month in which dependency ceased (i.e., the date of the divorce).  38 U.S.C.A. § 5112(b)(2); 38 C.F.R. § 3.660(a)(2).  Overpayments created by retroactive discontinuance of benefits will be subject to recovery if not waived.  38 C.F.R. § 3.660(a)(3).  

The Board notes that the VA Debt Management Center notified the Veteran in a June 2010 letter as to the amount of her debt, and the letter expressly notified her that she may request a waiver of recoupment of her debt and provide the requisite information in a financial report.  The Veteran did not request a waiver, nor did she complete the requisite financial form for consideration of entitlement to a waiver.  The Board finds that the issues of waiver of recovery of the debt in not in appellate status and is not for consideration by the Board. 

Regarding the submission of information affecting entitlement to benefits, generally, VA may take action affecting entitlement to benefits based on oral or written information or statements provided to VA by a beneficiary or his or her fiduciary.  38 C.F.R. § 3.213 (2016).  Regarding a change of status affecting entitlement, for the purposes of establishing entitlement to a higher rate of compensation based on the existence of a dependent, VA will require evidence which satisfies the requirements of § 3.204.  Such requirements include proof of dissolution of marriage along with the date (month and year) and place of the event.  38 C.F.R. § 3.204.  

Here, the RO sent the Veteran a letter in February 2002 requesting that she complete VA Form 21-0538, Status of Dependents Questionnaire.  The RO received her completed form in March 2002, in which the Veteran reported that she has been married to W. S. since April 17, 1987.  The record shows that after receipt of the Veteran's February 2002, Status of Dependents Questionnaire, VA sent the Veteran a letter in March 2002 proposing an adjustment in the Veteran's award based on her divorce.  VA requested that she provide the Declaration of Status of Dependents VA Form 21-686c, and to send VA a copy of her marriage certificate, among other information.  The Veteran submitted the completed Form 21-686c in April 2002 to the RO, in which she reported that she divorced P. H. in "1978, September?" The received marriage certificate reflects that the Veteran married W. S. on April 17, 1987.  

The Veteran argues, such as in her May 2017 Board hearing and in her July 2010 notice of disagreement, that during the period from January 1979 to 2002, which includes the period after her divorce from P. H. until her marriage to W. S., VA never notified that she should report changes in dependent status.  She also testified that she was never notified until the February 2002 VA letter that she should report any changes in dependents status to the VA RO.  Here, however, the record shows that the Veteran received multiple notifications from a VA RO that she must promptly report changes to the RO regarding any change in status of her dependents.  

Prior to her divorce from P. H. in 1978, the Veteran received letters in which VA expressly stated that her VA educational benefits monthly payment rate was calculated based upon her having a spouse, to include letters dating in August 1973, October 1974, and March 1976.  In a September 1976 letter, VA expressly stated that the Veteran should report any change in the number of dependents immediately so that the Veteran's educational benefits monthly rate can be promptly adjusted.  The RO's address is featured prominently at the top of each of these letters.  After the Veteran married W. S. in 1987, she continued to receive letters informing her that she should report changes in status of her dependents, that her educational benefits monthly payment rate was calculated based upon her having a spouse, and providing her express notice that failure to promptly report changes in dependents status can result in an overpayment debt, to include letters dating in September 1991, January 1992, July 1992, August 1992, and December 1992.  The RO's address is featured prominently at the top of each of these letters.  

The Board acknowledges that these letters pertained to her monthly payments for educational benefits, rather than VA compensation benefits.  Nevertheless, the Veteran was clearly notified on multiple occasions that the amount of monthly payments she receives from VA is based on the number of dependents she has, and that she must promptly report to the VA RO any change in that number so that adjustments may be made to her award amount. 

The Veteran also testified in the Board hearing, through her representative, that during the period from her divorce, she had talked to people at VA hospital because she was aware of the fact that she had to update her dependents status.  The Veteran testified that during the years she went to the VA hospital recurrently, she filled out patient questionnaires and she would put down her name, and then, after she married W. S., she would put down W. S.'s name.  She stated that no one ever questioned her as to why there was any change in these patient questionnaires.  However, as discussed above, the Veteran received multiple notices from VA ROs, with the RO's addresses shown on the letters, and these notices stated that she must notify the VA RO as to changes in dependent status.  

The record shows that VA received the Veteran's Declaration of Status of Dependents VA Form 21-686c, and a copy of her marriage certificate to W. S. in April 2002.  Nevertheless, the RO found that the Veteran submitted the information necessary to establish dependency for W. S. on March 1, 2002, as shown in the December 2012 statement of the case.  Based on the information submitted by the Veteran in the VA Form 21-686c, VA removed P. H. from the award effective January 1, 1979 and added W. S. as a dependent to her award effective March 1, 2002.  VA determined that because the Veteran was receiving additional compensation during this period from January 1, 1979 until April 1, 2002 (the first day of the month after the effective date of the award for W. S.), she was overpaid in the amount of $15,253.00.  

First, on review, the evidence shows that VA's overpayment to the Veteran was not a result of sole VA administrative error.  Here, the Veteran and P. H. divorced in 1978 and therefore she was not legally entitled to additional benefits from the last day of the calendar year based on P. H. being a dependent spouse, as discussed further below.  The Veteran married W. S. in 1987, but she did not notify the RO of this change in dependent status until February 2002, and she did not provide the requisite information to establish dependency status for W. S. earlier than March 1, 2002.  Therefore, the Veteran began receiving additional monthly benefits for having W. S. as a dependent spouse beginning on April 1, 2002, for the reasons discussed below.  During the period from January 1, 1979 until April 1, 2002, the Veteran was not entitled to additional benefits based on having a dependent spouse.  

The Veteran had been notified in multiple letters prior to her 1978 divorce, during the period after her divorce and prior to her 1987 marriage, and since her 1987 marriage, that she must promptly notify VA as to any change in her dependent's status, but the Veteran did not promptly do so.  As a result, VA continued to pay the Veteran at the additional rate for a dependent spouse for years.  The Veteran's testimony in the May 2017 Board hearing reflects the Veteran's actual knowledge that her benefits should be updated based on changes in the status of a dependent.  The Veteran testified in the Board hearing that she updated the status of her dependents only after VA sent her the February 2002 letter requesting her to fill out the Status of Dependents Questionnaire.   

On review, the evidence shows that the Veteran had knowledge that her compensation award payments should be adjusted based on the change in status of her prior spouse P. H., and she was aware that the payments she continued to receive even after her divorce from P. H. were erroneous because they were based on an erroneous finding that she was still married to P. H.  Yet, pursuant to the Veteran's own reports that she notified VA as to her divorce to P. H. only after she married W. S. and only after VA sent her the February 2002 letter, the Veteran did  not notify VA as to the change in P. H.'s dependency status for over two decades after her divorce from P. H.  Because the Veteran had knowledge of the erroneous award, and her failure to promptly notify VA as to her 1978 divorce contributed to VA's payment of the erroneous award, the creation of the overpayment was not a result of sole VA administrative error.  38 U.S.C.A. § 5112(b) (9), (10) (West 2015); 38 C.F.R. § 3.500(b)(2) (2015); Jordan v. Brown, 10 Vet. App. 171 (1997) (sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).  

Second, the evidence shows that the amount of debt of $15,253.00 is proper.  Under 38 U.S.C.A. § 1114, any Veteran entitled to compensation at the rates provided in this section (rates of wartime disability compensation), and for those whose disability is rated not less than 30 percent, a Veteran shall be entitled to additional monthly compensation for dependents as provided in section 1115.  The Board notes that during the relevant period prior to December 1, 1991, the relevant provision pertaining to additional monthly compensation for a dependent spouse was 38 U.S.C.A. § 315, and this section was amended as section 1115 effective on December 1, 1991.   For example, effective in September 1980, 38 U.S.C.A. § 315 provides that this additional monthly rate is "in an amount having the same ratio to the amount specified in paragraph (1)" - or 60 percent [the Veteran's combined disability rating in 1980] of $62.  For another example, effective in December 1991, 38 U.S.C.A. § 1115 provides that this additional monthly rate is "in an amount having the same ratio to the amount specified in paragraph (1)" - or 60 percent [the Veteran's combined disability rating in 1991] of $100.  

Under 38 U.S.C.A. § 5112, the effective date of a reduction or discontinuance of disability compensation, when by reason of divorce that occurred prior to October 1, 1982, from a dependent of the payee, shall be the last day of the calendar year in which the divorce occurred.  As noted above, the Veteran divorced P. H. in 1978.  Further, under 38 U.S.C.A. § 5112, in relevant part, the effective date for adding a dependent is the latest of the following dates:  the date of the Veteran's marriage, if evidence of the event is received within one year of the event; the date notice is received of the dependent's existence, if evidence is received within 1 year of the VA's request; the date dependency arises.  Here, the latest date is the date that VA received notice of the W. S.'s existence, or March 1, 2002.  Under law, the effective date for adding W. S. as the Veteran's dependent must be March 1, 2002, and therefore an effective date of the date of marriage to W. S. (April 17, 1987) is not warranted.  Further, the earliest date that an additional award of compensation can occur is the first day of the calendar month following the month in which the award became effective.  See 38 C.F.R. § 3.31.  Because W. S. was added as a dependent effective on March 1, 2002, the date that payments for additional compensation based on W. S. being a dependent spouse properly started on April 1, 2002.  

The Board notes that the Veteran's representative stated in the Board hearing that the Veteran is not requesting a new audit.  As reflected in the June 2010 audit, the Veteran was overpaid for each month during the effective period from January 1, 1979 to April 1, 2002.  Thus, as shown in the June 2010 audit, during this period, the Veteran was paid in the amount provided for still having a spouse P. H., and the total amount in which the Veteran was overpaid equals $15,253.00.  

For these reasons, and because the creation of the debt was not the result of sole administrative error, the creation of the overpayment debt of $15,253.00 was valid. 



	(CONTINUED ON NEXT PAGE)



ORDER

The overpayment of VA disability compensation in the amount of $15,253.00, based on removal of former spouse P. H. as a dependent, is valid. 



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


